                        Case 5:19-cr-00030-gwc Document 36 Filed 07/09/19 Page 1 of 1
AO   106 (Rev. 04/10) Application for a Search Warrant




                                                                          for the
                                                                   District of Vermont
                                                                                                                3$19 JIJL    -9   Fl{ h: h?
                                                                                                                            CL[ftH
                 In the Matter of the Search       of
          @riefly describe the property to be searched
          or identify the person by name and address)
    Content of, and records relating to, two
                                                                                         Case No.   s,rg-",-aoBY       frffi==-              '

Facebook accounts described with particularity
in Attachment A, maintained by Facebook, lnc.

                                               APPLICATION FOR A SEARCE WARRANT
        I, a federal law enforcement officer or an attorney for the govemment, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or properly (identify the person or desuibe the
property to be searched and give its location):

  See Attachment A

located in the                                     District   of       Vermont and   elsewhere            , there is now concealed ftdzntify the
person or describe the property to be seized):


  See Attachment B

           The basis for the search under Fed. R. Crim. P. 41(c) is lcheck               one or more):

                   devidence of a crime;
                   il contraband, fruits of crime, or other items illegally possessed;
                   ilproperty designed for use, intended for use, or used in committing                   a crime;
                   -l   a person to be arrested or a person         who is unlawfully restrained.

           The search is related to a violation of:
              Code Section                                                        Affense Description
        2't u.s.c. ss 841 & 846                     Distribution of and Conspiracy to Distribute Controlled Substances
        18 U.S.C. $ 924(c)                          Possession of a firearm during and in relation to a drug trafficking crime


           The application is based on these facts:

         See attiached Affidavit

            d     Continued onthe at[ached sheet.
            il    Delayed notice of _     days (give exact ending date if more than 30 days:                                      ) is requested
                  under 18 U.S.C. $ 3103a the basis of which is set forth on the attached sh6e



                                                                                                         Applicant's signature

                                                                                               SpecialAgent Colin Simons, FBI
                                                                                                         Printed nane and title

Sworn to before me and signed in my presence.


Date:               0710912019


City and state: Burlington, Vermont
                                                                                                         Printed name and title
